Citation Nr: 1334297	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  11-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from June 1990 to June 1994 and in the U. S. Army from January 1998 to June 2002, including in the Southwest Asia Theater of Operations. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified in support of this claim during hearings held at the RO before a Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge (VLJ) of the Board in June 2013.  That more recent hearing is often and more commonly referred to as a Travel Board hearing.

The Board also since, in October 2013, granted the Veteran's motion to advance his appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  He cited his financial hardship as reason.


FINDING OF FACT

HIS OSA began during his service.


CONCLUSION OF LAW

His OSA was incurred in service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  VA also is to assist the claimant in obtaining evidence necessary to substantiate the claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2013).

Here, though, since the Board is granting this claim, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even were the Board to assume, for the sake of argument, there has not been this compliance, so worst case scenario, this noncompliance ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof of not only establishing this error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

This claim of entitlement to service connection for OSA is predicated on the notion that symptoms of this disability - so prodromal symptoms - initially manifested during the Veteran's service.  He at first claimed his symptoms were manifestations of an undiagnosed illness developed secondary to his service during the Persian Gulf War.  However, after the RO denied the claim on the basis that OSA is a known, rather than unknown, diagnosed illness, so which in turn may not be service connected on a presumptive basis under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013), the Veteran clarified during his August 2011 hearing that he was claiming entitlement to service connection on a direct basis, rather than presumptive basis, because this disability nonetheless is the result of events during his service.

Considering his lay statements of record, both written and oral, in conjunction with all other pertinent evidence in the claims file and applicable laws and regulations and precedent cases, the Board finds that this evidence in total supports granting service connection for his OSA on the basis now alleged, that is, that the symptoms of this disability initially manifested during his service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

To prevail on the issue of service connection, there must be competent evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation between the injury or disease in service and the current disability - which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Once evidence is determined to be competent, its credibility must be evaluated to in turn determine its ultimate probative value.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence); see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (in rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


As also already alluded to, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117, based on service during the Persian Gulf War.  More specifically: 

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia Theater of Operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

* *

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The VA regulation implementing this statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2016, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1) (2013).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises or authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  In certain instances, however, a lay statement may be deemed competent and adequate to support a claim for service connection by substantiating the occurrence of lay-observable events or a disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

In this case, post-service medical documents, including VA treatment records dated since 2008 and reports of VA examinations performed in July 2010 and February 2012, establish the Veteran has OSA.  Indeed, as he attested to during his June 2013 hearing before the Board, doctors only made this diagnosis after considering the results of a sleep study to confirm it was warranted.

Favorable resolution of this claim, therefore, turns instead on whether there also is the required attribution of this disability to his service - such as by showing it incepted during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or aggravated] in service.").

The Veteran's service treatment records (STRs) reflect no OSA diagnosis.  However, he has submitted several supporting lay statements establishing that he manifested symptoms suggestive of this disability during his time in service.  According to these statements, including from him, C. M., his former spouse, P. M., a fellow serviceman from 1998 to 2000, and W. B., the Veteran's team leader from 1998 to 2000, during service, the Veteran began experiencing breathing difficulties while sleeping, snored, woke up several times nightly gasping for air and trying to catch his breath, and acted incoherent upon waking.  W. B. and P. M. noted that their team monitored his snoring because, on field missions, it could have compromised the team's location.  C. M. noticed these symptoms upon the Veteran's return from the Persian Gulf War.

In 2007, five years after returning, the Veteran first sought treatment for these breathing problems.  By then, the RO had granted him service connection for chronic fatigue syndrome (CFS), manifested in part by sleeping difficulties.  In March 2007, during a VA examination conducted in support of another claim, he reported sleeping difficulties since the 1990s, consistent with his assertions made during the course of this appeal.

In 2008 and 2009, he had sleep studies, which revealed severe OSA with severe hypoxemia.  The reports of these studies confirmed some of the symptoms the previously noted individuals claimed to have witnessed during his service, including snoring, nighttime awakening and breathing difficulties.  In July 2010, during a VA examination, the examiner specifically found that the OSA and sleep disturbances associated with the CFS were separate diagnoses, albeit both related to the Gulf War illness.

Based on the fact that the individuals noted are competent to report lay-observable symptoms such as snoring, breathing difficulties such as gasping for air, and an incoherent state, and seeing as though the Veteran eventually was diagnosed with OSA based on most, if not all, of these same symptoms, the Board concludes that his OSA began during his service, so was incurred in service.  See, e.g., Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  And given the additional finding that his and the others supporting lay testimony also is credible, it is ultimately probative and sufficient reason to associate his OSA with his service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).


ORDER

Service connection for OSA is granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


